    Case: 1:17-cv-07064 Document #: 102 Filed: 10/03/18 Page 1 of 2 PageID #:500




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

APRIL BAINTER, on behalf of herself and )
all others similarly situated,          )
                                        )
                Plaintiff,              )
                                        )              Case No. 1:17-cv-07064
        v.                              )
                                        )              Honorable Maria Valdez
AKRAM INVESTMENTS, LLC,                 )
MOHAMMAD MASWADI, MONTASER )
MASWADI AND THAER MASWADI               )
                                        )
                Defendants.             )

  PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT, FOR
 APPOINTMENT OF SETTLEMENT ADMINISTRATOR, AND FOR APPROVAL OF
          SERVICE AWARDS AND ATTORNEYS’ FEES AND COSTS

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion for

Approval of Settlement, for Appointment of Settlement Administrator, and For Approval of

Service Awards and Attorneys’ Fees and Costs and the supporting exhibits, including the Joint

Stipulation of Settlement, and the Declaration of Douglas M. Werman, Plaintiff, on behalf of

herself and the Opt-in Plaintiffs (collectively, “Plaintiffs”), respectfully requests that the Court

enter an Order:

       (1) approving the $210,000 Settlement set forth in the Joint Stipulation of
           Settlement and incorporating the terms of the Joint Stipulation of Settlement;

       (2) approving an amount of $10,000 to resolve the Named Plaintiff April Bainter’s
           retaliation claim;

       (3) a Service Award in the amount of $2,500.00 to the Named Plaintiff April
           Bainter for her service to Settlement Class Members;

       (4) Service Awards in the amount of $500 each to Opt-in Plaintiffs Lymarie Colon
           Calzada and Hector Maisonet for their service to Settlement Class Members;

       (5) approving Plaintiffs’ request for $130,000.00 in attorneys’ fees and
           reimbursement of $1,733.76 in litigation expenses;
    Case: 1:17-cv-07064 Document #: 102 Filed: 10/03/18 Page 2 of 2 PageID #:501




       (6) appointing Analytics Consulting, LLC as the Settlement Administrator and
           approving the request for $3,936 for settlement administration fees and costs;
           and

       (7) dismissing this action without prejudice, with leave to reinstate on or before the
           conclusion of the check cashing period, and in the event a motion to reinstate is
           not timely filed, converting the dismissal to a dismissal with prejudice without
           further order of the Court.

Dated: October 3, 2018
                                              Respectfully submitted,

                                              /s/Maureen A. Salas
                                              One of the Attorneys for Plaintiffs

Douglas M. Werman (dwerman@flsalaw.com)
Maureen A. Salas (msalas@flsalaw.com)
Werman Salas P.C.
77 West Washington Street, Suite 1402
Chicago, Illinois 60602
(312) 419-1008

Attorneys for Plaintiffs




                                                 2
